      Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 1 of 18



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NATHAN MILLER,                     :         CIVIL ACTION
                                   :         NO. 21-944
          Plaintiff,               :
                                   :
     v.                            :
                                   :
AMAZON.COM SERVICES, INC., et al., :
                                   :
          Defendants.              :



                         M E M O R A N D U M

EDUARDO C. ROBRENO, J.                             June 11, 2021

I.   INTRODUCTION

     Plaintiff Nathan Miller brings this civil action for

violations of Pennsylvania’s Medical Marijuana Act, breach of

contract and the implied covenant of good faith and fair

dealing, violation of public policy, negligence, and civil

conspiracy against Defendants Amazon.com Services, Inc.

(“Amazon”) and Quest Diagnostics Clinical Laboratories, Inc.

(“Quest”) in relation to the termination of Plaintiff’s

employment and/or refusal to hire on the basis of an alleged

failed drug test. In response, Amazon filed a partial motion to

dismiss, while Quest filed a full motion to dismiss.

     For the reasons explained below, Quest’s motion to dismiss

will be granted, and Amazon’s partial motion to dismiss will be

denied.
       Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 2 of 18



II.   FACTUAL BACKGROUND1

      Plaintiff worked from April 16, 2020, to July 21, 2020, for

Amazon as a Seasonal Fulfillment Associate. More specifically,

Plaintiff worked full-time as a “Picker” at Amazon’s Fulfillment

Center in Carlisle, Pennsylvania, earning $15.05 an hour.

Plaintiff worked the third shift (i.e., 6:15 p.m. to 4:45 a.m.,

Sunday through Wednesday). Plaintiff’s seasonal employment

position with Amazon was temporary, but Amazon employees

allegedly told Plaintiff during orientation that the seasonal

role would last eleven months. Seasonal employees are eligible

for re-employment after the season ends.

      Plaintiff suffers from various mental health conditions

including anxiety, depression, and chronic Post-Traumatic Stress

Disorder (PTSD), which require him to take physician-recommended

medical marijuana, and Plaintiff has a valid certification and

license to do so. Plaintiff informed his direct supervisor and

assistant supervisors that he has a license for medical

marijuana.

      As a Picker, Plaintiff consistently scored in excess of his

pick rate or quota, and was not required to use machinery or

heavy equipment of any kind. Within months of his employment,

Amazon employees and supervisors encouraged Plaintiff to apply



1     The facts alleged by Plaintiff and asserted herein are accepted as true
and viewed in the light most favorable to Plaintiff.

                                      2
      Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 3 of 18



for a permanent position with Amazon. On or about July 5, 2020,

Plaintiff applied for a full-time permanent position titled “PA

Amazon Team Member,” which would result in an increase in pay

and benefits. However, prior to hire or transfer to the

permanent position, Plaintiff was required to take a drug test.

    The drug test was administered by Quest on Amazon’s

Carlisle premises. Plaintiff alleges that Amazon and Quest

entered into contracts and agreements regarding the processing

and reporting of employee drug test results. At the drug test,

Plaintiff informed a Quest employee and Amazon Human Resources

employee that he is a licensed user of medical marijuana and

showed them his license. Throughout the examination process,

Plaintiff continuously informed and showed each and every person

with whom he interacted that he has a medical marijuana license

and that marijuana would therefore show up in his test.

    On July 21, 2020, Plaintiff received a phone call from

Anthony, an Amazon Human Resources employee. Anthony informed

Plaintiff that Plaintiff had failed the drug test due to

marijuana and was terminated. The termination ended Plaintiff’s

seasonal position eight months early. Plaintiff was also not

hired or considered for the permanent PA Amazon Team Member

position.

    Plaintiff told Anthony that he has a license for medical

marijuana and explained the foregoing efforts he made at the

                                   3
      Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 4 of 18



test to make people aware. However, Anthony informed Plaintiff

that the termination was already processed in the system, the

information was with the corporate office, and there was nothing

they could do to reverse the decision.

    Plaintiff appealed his termination through Amazon’s

procedures. On or about July 27, 2020, Plaintiff received an

email from Anthony stating: “When appealing a termination of

this nature, the process in place requires you to reach out

directly to Quest Diagnostics to notify them of your intent to

appeal the results of the test. They will work with you on

taking the necessary steps.” Am. Compl. ¶ 26, ECF No. 23. The

next day, Plaintiff called Quest to explain the situation. Quest

informed Plaintiff there was nothing they could do and that he

should contact Amazon. Plaintiff called Amazon on the same day

(July 28, 2020) to inform them of his conversation with Quest,

but was given little if any assistance with moving forward or

pursuing an appeal of Amazon’s termination decision.

    Plaintiff filed a Charge of Discrimination with the

Pennsylvania Human Relations Commission about his termination,

and an investigation was briefly conducted. During the

Administrative Investigation, Amazon submitted a Position

Statement claiming that (1) Plaintiff underwent the drug test on

or about July 14, 2020; (2) the test result came back positive

on July 19, 2020; (3) per procedure, a Medical Review Officer

                                   4
      Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 5 of 18



(“MRO”) from Amazon attempted to contact Plaintiff on July 19,

2020, for an explanation of the test results; and (4) when no

response was forthcoming, the decision to terminate was made by

Amazon Human Resources on July 21, 2020. Amazon further claimed

that per their procedures, Quest is to take no notice of a

license or certification to use medical marijuana, and that it

is the employee’s responsibility to report said license when

called by the MRO about a positive drug test. In contrast to the

foregoing, Plaintiff allegedly has documentary evidence that the

drug test occurred on July 21, 2020, at 6:00 p.m.; that

Plaintiff called Amazon on July 21 and 22, 2020; and that

Plaintiff was terminated effective July 22, 2020.

    Based on these facts and allegations, Plaintiff included

five counts in his Amended Complaint: I) Violation of

Pennsylvania’s Medical Marijuana Act against Amazon; II) Breach

of Contract and the Implied Covenant of Good Faith and Fair

Dealing against Amazon; III) Violation of Public Policy against

Amazon; IV) Negligence against Quest; and V) Civil Conspiracy

against Quest. Quest filed a motion to dismiss both counts

against it (i.e., Counts IV-V) for failure to state a claim,

while Amazon filed a partial motion to dismiss, requesting

dismissal of Count II only for failure to state a claim. These

motions are now before the Court.



                                   5
      Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 6 of 18



III. LEGAL STANDARD

    A party may move to dismiss a complaint for failure to

state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6). When considering such a motion, the Court must “accept

as true all allegations in the complaint and all reasonable

inferences that can be drawn therefrom, and view them in the

light most favorable to the non-moving party.” DeBenedictis v.

Merrill Lynch & Co., 492 F.3d 209, 215 (3d Cir. 2007) (quoting

Rocks v. City of Philadelphia, 868 F.2d 644, 645 (3d Cir.

1989)).

    To withstand a motion to dismiss, the complaint’s

“[f]actual allegations must be enough to raise a right to relief

above the speculative level.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007). This “requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. Although a plaintiff is

entitled to all reasonable inferences from the facts alleged, a

plaintiff’s legal conclusions are not entitled to deference, and

the Court is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Papasan v. Allain, 478 U.S.

265, 286 (1986) (first citing Briscoe v. LaHue, 663 F.2d 713,

723 (7th Cir. 1981), aff’d on other grounds, 460 U.S. 325

(1983); and then citing 2A James Wm. Moore et al., Moore’s

Federal Practice ¶ 12.07, at 12-64 & n.6 (1985)).

                                   6
       Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 7 of 18



      The pleadings must contain sufficient factual allegations

so as to state a facially plausible claim for relief. See,

e.g., Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187,

190 (3d Cir. 2009). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)). In deciding a Rule 12(b)(6) motion, the

Court limits its inquiry to the facts alleged in the complaint

and its attachments, matters of public record, and undisputedly

authentic documents if the complainant’s claims are based upon

these documents. See Jordan v. Fox, Rothschild, O’Brien &

Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994); Pension Benefit

Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196

(3d Cir. 1993).

IV.   DISCUSSION

      A. Quest’s Motion to Dismiss

           1. Negligence

      To properly state a claim for negligence, Plaintiff must

allege: (1) the existence of a duty or obligation recognized by

law requiring Quest to conform to a certain standard of conduct;

(2) a failure on the part of Quest to conform to that duty, or a

breach thereof; (3) a causal connection between Quest’s breach

and the resulting injury; and (4) actual loss or damage suffered

                                    7
      Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 8 of 18



by Plaintiff. See Gillen v. Boeing Co., 40 F. Supp. 3d 534, 537

(E.D. Pa. 2014) (citing R.W. v. Manzek, 888 A.2d 740, 746 (Pa.

2005)).

    Quest argues that Plaintiff fails to allege the first three

elements of negligence because Quest owes no duty to Plaintiff

aside from accurate testing, there is no allegation that the

test was not accurate, and there was no proximate cause since

Amazon was already aware of Plaintiff’s status as a certified

medical marijuana user. Plaintiff does not dispute the accuracy

of the test result, nor that the result was accurately conveyed

to Amazon. However, Plaintiff argues that Quest’s duty of care

extends beyond that to a duty of reasonable care in processing

and reporting accurate results, and that Quest should have

reported to Amazon that Plaintiff held a Pennsylvania medical

marijuana license. Whether such a duty exists is a question of

law for the Court to decide. See Manzek, 888 A.2d at 746-47.

    The Pennsylvania Supreme Court has not answered this

particular question yet. The most analogous case is Sharpe v.

St. Luke’s Hospital, 821 A.2d 1215 (Pa. 2003), in which the

Pennsylvania Supreme Court held that a hospital which collected

a drug sample from an employee at the employer’s request owed

the employee “a duty of reasonable care with regard to

collection and handling of her urine specimen for the

employment-related drug testing.” Id. at 1221. The court in

                                   8
       Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 9 of 18



Sharpe utilized five factors in making their determination

concerning a hospital’s duty of reasonable care: “(1) the

relationship between the parties; (2) the social utility of the

[defendant’s] conduct; (3) the nature of the risk imposed and

foreseeability of the harm incurred; (4) the consequences of

imposing a duty upon the [defendant]; and (5) the overall public

interest in the proposed solution.” Id. at 1219 (quoting Althaus

v. Cohen, 756 A.2d 1166, 1169 (Pa. 2000)).2

     In Warshaw v. Concentra Health Services, 719 F. Supp. 2d

484 (E.D. Pa. 2010), a case containing somewhat similar facts to

the instant case, the court extended the analysis in Sharpe and

found that a drug testing company’s duty of care extends not

only to the collection and handling of the test, but also to the

processing and reporting of the test to the employer. Id. at

506. In Warshaw, the plaintiff had attention deficit

hyperactivity disorder (ADHD) and took methamphetamines that

caused a positive test result. Id. at 489-90. The court found

that “a reasonable jury could find that [Defendant] was

negligent in reporting the initial positive result after

expressly refusing to allow plaintiff to provide information




2     The Pennsylvania Supreme Court first articulated these factors in
Althaus v. Cohen, 756 A.2d 1166, 1169 (Pa. 2000). For the sake of clarity, we
refer to these factors as the Sharpe factors since it is the Pennsylvania
Supreme Court’s decision in Sharpe that is at issue in this case.

                                      9
      Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 10 of 18



about the prescription drug that caused the positive result.”

Id. at 507. Applying the five-factor test, the court found that:

    First, as in Sharpe, the plaintiff “personally” went
    to the defendant, which “was aware of the purpose of
    the urine screening” and “should have realized that
    any negligence with respect to . . . that specimen
    could harm [plaintiff’s] employment.” Sharpe’s view of
    the second and third Althaus factors also applies
    here: “[W]hile [defendant’s] participation in the drug
    testing process certainly has social utility,” the
    harm to the plaintiff’s employment “would be a
    foreseeable consequence of a breach of the duty of
    reasonable care.” Fourth, like the Sharpe defendant,
    [the testing company] is the “entity. . . in the best
    position to ensure its non-negligent collection and
    handling” - and processing and reporting – “of the
    specimen, and thus, it possesses the ability to limit
    its liability by acting reasonably.”
    Finally, Sharpe held that “the increase in mandatory
    employment-related drug screening and the potential
    ramifications of” errors by drug testing companies
    “create a substantial public interest in ensuring that
    the medical facilities involved in the testing
    exercise a reasonable degree of care to avoid
    erroneous test results occurring because of
    negligence.” Although [the testing company] argues
    that its test result was technically
    accurate, Sharpe’s view of the public interest is
    easily extended to cover situations in which a drug
    test allegedly leads to the erroneous perception of
    illegal drug use. Accordingly, even
    though Sharpe concerned the collection and handling of
    a drug test, not the processing or reporting of that
    test, its analysis controls.

Id. at 505-06 (first, second, and third alterations in original)

(citations omitted).

    This Court respectfully disagrees with the Warshaw court’s

application of the above five Sharpe factors as it relates to

imposing a duty on a testing company to process and report


                                   10
       Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 11 of 18



accurate test results of an individual who may have a legal

excuse for their positive results. The Court predicts that the

Pennsylvania Supreme Court, if presented with this question,

would not extend and expand the Sharpe holding to impose a duty

to report the existence of a current or prospective employee’s

Pennsylvania medical marijuana license to a current or

prospective employer.3

     As to the first factor, i.e., the relationship between the

parties, Pennsylvania law prohibits discrimination by an

employer against an employee “solely on the basis of such

employee’s status as an individual who is certified to use

medical marijuana.” 35 PA. Stat. and Cons. Stat. §

10231.2103(b)(1) (West 2021). Thus, it appears that Pennsylvania

places the onus on the employer (i.e., Amazon, and not Quest) to

take into account an employee’s report that they are certified

to use medical marijuana.4




3     The Court recognizes that both current and prospective employees may
need to be drug tested for a variety of reasons. For clarity’s sake, and
since the analysis applies equally to both, the Court will utilize “employee”
and “employer” hereinafter, with the understanding that the terms may
encompass both current and prospective employees and employers.
4     “The concept of duty is rooted in public policy . . . .” Sharpe, 821
A.2d at 1219 (citing Althaus, 756 A.2d at 1169). Given that the Pennsylvania
legislature has considered and enacted legislation concerning medical
marijuana that does not impose the liability requested in this case, and that
the Pennsylvania Supreme Court has not extended the duty described in Sharpe
beyond the collection and handling of drug tests, this federal Court is
reluctant to engage in such a major expansion of Pennsylvania tort liability
without express authorization from the Pennsylvania Supreme Court or
legislature.

                                     11
       Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 12 of 18



     The second factor, i.e., the social utility of the

defendant’s conduct, and the fourth factor, i.e., the

consequence(s) of imposing a duty upon the defendant, also tilt

in favor of Quest. While Quest’s participation in the drug

testing process has social utility, this utility does not extend

to advising employers (i.e., Quest’s clients) that the employee

has acquired a Pennsylvania medical marijuana license. Given the

varying and evolving laws on this subject across the country,

Quest is not so situated as to know the existence and scope of

cannabis laws in all fifty states.5

     Moreover, this is in essence an inquiry as to who is in the

best position to report that, despite the employee’s positive

drug test, the employee has a valid medical marijuana license.

Given that employers may have differing standards for evaluating

the drug tests of their employees depending on, inter alia, the

nature of the job, whether the job is a federal, state, local,

or private job, and where the job is located (which is

particularly pertinent to this case, given that medical

marijuana is not legal in all fifty states), it is unreasonable

to impose a duty on an independent drug testing company to



5     For example, an employee may be referred to a Quest facility in one
state where medical marijuana is legal, such as Oklahoma, only to be tested
for a job in another state where medical marijuana is not legal, such as
Kansas. See State Medical Marijuana Laws, Nat’l Conf. St. Legislatures,
https://www.ncsl.org/research/health/state-medical-marijuana-laws.aspx (June
9, 2021).

                                     12
       Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 13 of 18



report that an employee holds a valid medical marijuana license

in a particular state. Rather, the employee, who is the holder

of the license, is in the best position to report the existence

of the license to their employer, rather than relying on an

intermediary to do so.

     The third factor, i.e., the nature of the risk imposed and

foreseeability of the harm incurred, tilts in favor of Quest for

the same reason. Quest was not in a position to foresee how

Amazon was going to account for Plaintiff’s status as a

Pennsylvania-certified user of medical marijuana in making its

employment decision, or how the existence of the license would

impact such an employment decision.6

     Lastly, with respect to the fifth factor, it is in the

public interest that no employer discriminates on the basis of

an employee’s valid medical marijuana certificate if the

employer is located in a state in which medical marijuana is

legal. This objective is best served by ensuring that the

employer is aware of the employee’s status by placing the duty

to report said status to the employer on the employee

themselves.




6     This case illustrates how the employee’s duty to report their valid
medical marijuana license to their employer works. In this case, the issue of
fact is what the employee disclosed to the employer and what the employer did
about that disclosure.

                                     13
       Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 14 of 18



     As a result of the foregoing, and balancing the Sharpe

factors, the Court finds that Quest does not owe a duty to

report the existence of Plaintiff’s Pennsylvania medical

marijuana license to Amazon. Under these circumstances, the

Court need not consider Quest’s remaining arguments pertaining

to negligence, and Plaintiff’s claim for negligence will be

dismissed with prejudice.7

           2. Civil Conspiracy

     Under Pennsylvania law, to state a civil conspiracy claim,

a plaintiff must plead the following elements: “(1) a

combination of two or more persons acting with a common purpose

to do an unlawful act or to do a lawful act by unlawful means or

for an unlawful purpose; (2) an overt act done in pursuance of

the common purpose; and (3) actual legal damage.” Gen.

Refractories Co. v. Fireman’s Fund Ins. Co., 337 F.3d 297, 313

(3d Cir. 2003) (quoting Strickland v. Univ. of Scranton, 700

A.2d 979, 987-88 (Pa. Super. Ct. 1997)).

     As Plaintiff acknowledges, “[t]he predicate to a civil

conspiracy claim is the presence of an underlying tort.” Pl.’s

Resp. Opp’n Defs.’ Mot. Dismiss 8 n.1, ECF No. 29-2; see also

Goldstein v. Phillip Morris, Inc., 854 A.2d 585, 590 (Pa. Super.


7     There are no issues of fact in dispute as between Quest and Plaintiff
(although there are as to Plaintiff and Amazon, but they are not material
here). Rather, the issue of Quest’s duty in this case is a purely legal
issue. Therefore, any attempt to amend the claim for negligence would be
futile.

                                     14
      Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 15 of 18



Ct. 2004) (“[T]he Appellants have failed to plead or develop any

separate underlying intentional or criminal act that can support

a civil conspiracy claim. . . . [T]his claim could be dismissed

on this basis alone.”).

    Here, Plaintiffs allege that “Defendant Quest’s negligence

is the underlying tort.” Pl.’s Resp. 8 n.1. But the Court

already dismissed Plaintiff’s negligence claim with prejudice,

and even if the negligence claim survived, “[s]trict liability

and negligence counts are insufficient to support [a] civil

conspiracy claim.” Goldstein, 854 A.2d at 590 (citing Burnside

v. Abbott Labs., 505 A.2d 973, 980-82 (Pa. Super. Ct. 1985)).

Given that the civil conspiracy claim is based on the same

conduct underlying the negligence claim, i.e., Quest’s refusal

to accept Plaintiff’s status as a certified medical marijuana

user (which it had no duty to do, see supra Section IV.A.1),

Plaintiff’s civil conspiracy claim will also be dismissed with

prejudice.

    B. Amazon’s Partial Motion to Dismiss

          1. Breach of Contract

    To adequately plead a claim for breach of contract,

Plaintiff must allege: “(1) the existence of a contract,

including its essential terms, (2) a breach of the contract;

and, (3) resultant damages.” Meyer, Darragh, Buckler, Bebenek &

Eck, P.L.L.C. v. Law Firm of Malone Middleman, P.C., 137 A.3d

                                   15
      Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 16 of 18



1247, 1258 (Pa. 2016) (citing J.F. Walker Co., Inc. v. Excalibur

Oil Grp., Inc., 792 A.2d 1269, 1272 (Pa. Super. Ct. 2002)).

While a contract “may be manifest orally,” Plaintiff must

nonetheless plead facts that support the existence of such an

oral agreement. See Sullivan v. Chartwell Inv. Partners, LP, 873

A.2d 710, 716-17 (Pa. Super. Ct. 2005) (quoting J.F. Walker, 792

A.2d at 1272).

    Under Pennsylvania law, “an employment relationship is

generally considered to be at-will and absent a specific

statutory or contractual provision it is terminable by either

party at any time.” Marsh v. Boyle, 530 A.2d 491, 493 (Pa. 1987)

(citing Betts v. Stroehmann Bros., 512 A.2d 1280, 1291 (Pa.

Super. Ct. 1986)). If “an employment arrangement does not

contain a definite term, it will be presumed that the employment

at-will rule applies.” Id. (citing Banas v. Matthews Int’l

Corp., 502 A.2d 637 (Pa. Super. Ct. 1985)).

    Amazon argues that Plaintiff’s breach of contract claim

should be dismissed because “Plaintiff has not provided any

averments as to the specific essential terms of the alleged oral

agreement, including start date, end date, specific duties, and

amount of consideration.” Amazon’s Mot. Dismiss 3, ECF No. 26-1.

The averments in the Amended Complaint suggest otherwise.

    First, Plaintiff alleges that his start date was April 16,

2020. Am. Compl. ¶ 7, ECF No. 23. Second, Plaintiff alleges he

                                   16
       Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 17 of 18



was told during orientation that the role would last eleven

months.8 Am. Compl. ¶ 8. Simple math demonstrates that

Plaintiff’s end date would have been March 16, 2021. Third,

Plaintiff alleges that his job title was a Seasonal Fulfillment

Associate, and that his specific job duties involved working as

a “Picker” during the third shift (6:15 p.m. to 4:45 a.m.,

Sunday through Wednesday). Am. Compl. ¶ 7. Lastly, Plaintiff

alleges that the amount of consideration was $15.05 per hour.

Am. Compl. ¶ 7. Thus, Plaintiff has pled the specific essential

terms of the alleged oral agreement.9

     As a result of the foregoing, Plaintiff has adequately pled

the existence of a contract. Thus, Amazon’s motion to dismiss

Plaintiff’s breach of contract claim will be denied.

           2. Implied Covenant of Good Faith and Fair Dealing


8     Plaintiff’s allegation of eleven months distinguishes this case from
Marsh, where the court found that an “employer’s assurances that Appellant
would be working as publisher ‘for at least two years’ was not sufficiently
definite to take the agreement out of the at-will employment presumption.”
530 A.2d at 494. While Plaintiff’s response to Amazon’s motion to dismiss
states that his position was expected to last approximately eleven months,
that word does not appear in the Amended Complaint, which is the controlling
document with respect to a motion to dismiss.
9     Amazon’s assertion during oral argument that Plaintiff must plead
further terms, such as under what circumstances he can be fired, is not
supported by Pennsylvania case law. See, e.g., Sullivan, 873 A.2d at 716-17
(finding plaintiff adequately pled the existence of an oral agreement where
he alleged his employer offered to pay him a certain amount for the entire
year and plaintiff accepted the offer). Although there is an unpublished
Eastern District of Pennsylvania case which states that “[f]rom Plaintiff’s
Complaint, it is unclear what the employment contract was, or what its
essential terms were, such as compensation, whether he was an at-will
employee, and under what circumstances he could be terminated,” the court
does not cite to any Pennsylvania case law for the proposition that the
circumstances under which an employee can be terminated is an essential term
that must be included in a complaint. Reid v. Heartland Payment Sys., No. 17-
4399, 2018 WL 488055, at *4 (E.D. Pa. Jan. 19, 2018).

                                     17
      Case 2:21-cv-00944-ER Document 34 Filed 06/11/21 Page 18 of 18



    Next, Amazon argues that Plaintiff’s claim for breach of

the implied covenant of good faith and fair dealing (the

“implied covenant”) should be dismissed because Pennsylvania law

does not recognize an independent claim for the implied

covenant. However, the Amended Complaint does not include an

independent claim for the implied covenant. Rather, Count II

encompasses both claims for breach of contract and breach of the

implied covenant. Since the Court declines to dismiss the breach

of contract claim, the implied covenant claim remains attached

and does not qualify as an independent claim. Thus, Amazon’s

motion to dismiss the implied covenant will be denied.

    C. Leave to Amend

    Leave to amend should be freely granted unless there is an

apparent reason why it should not be, such as futility of

amendment. Foman v. Davis, 371 U.S. 178, 182 (1962). In this

case, Counts IV-V (i.e., Plaintiff’s claims against Quest) are

futile for the reasons explained above, see supra Section IV.A,

so Plaintiff will not be granted leave to amend.

V. CONCLUSION

    For all of the aforementioned reasons, Quest’s motion to

dismiss will be granted, and Amazon’s partial motion to dismiss

will be denied. An appropriate order follows.




                                   18
